 

Case 3:19-cr-00541-FAB Document 92 Filed 03/10/20 Page 1 of 13 189
n> ?

oO
?

“RECEIVED & FILED’ »
=, CLERK’S OFFICE ©
¢ Nd 2
IN THE UNITED STATES DISTRICT COURT [i MAR 1@ 2020
FOR THE DISTRICT OF PUERTO RICO z a
US DiSTRICT CoyRT =

“o SAR JUAN, PR  <)

3

a &
UNITED STATES OF AMERICA, *Se75g¥
vein, CRIM. NO. 19-541 (FAB)
Vv.

[3] JOVANDA R. PATTERSON
a/k/a Jo; a/k/a Jojo,
Defendant.

 

 

PLEA AGREEMENT
[Pursuant to Rule 11(c)(1)(A) & (B) FRCP]

TO THE HONORABLE COURT:

COMES NOW the United States of America, by and through its attorneys, W. Stephen
Muldrow, United States Attorney for the District of Puerto Rico, Myriam Y. Fernandez, Assistant
United States Attorney, Chief Criminal Division, Timothy Henwood, Assistant United States
Attorney, Acting Deputy Chief, Financial Fraud & Corruption Unit, and Seth A. Erbe, Assistant
United States Attorney for said District, and JOVANDA R. PATTERSON, Defendant, by and
through defendant's counsel, Timothy Belevetz, Esquire, pursuant to Rule 11(c)(1)(A) & (B) of
the Federal Rules of Criminal Procedure, and state to this Honorable Court, that they have reached
an agreement, the terms and conditions of which are as follows:

1. COUNT TO WHICH DEFENDANT PLEADS GUILTY

Defendant agrees to plead guilty to COUNT 13 of the Indictment:

Count 13 of the Indictment charges the following:

Count 13 (18 U.S.C. § 208):

Page 1 of 13 TAB/; ny
Case 3:19-cr-00541-FAB Document 92 Filed 03/10/20 Page 2 of 13

On or about May 8, 2018, within the District of Puerto Rico, and elsewhere within the
jurisdiction of this Court, defendant [3] JOVANDA R. PATTERSON, being a FEMA employee
assigned to FEMA restoration efforts in Puerto Rico for the major disaster declaration FEMA-
4339-DR, participated personally and substantially as a Government employee through decision,
approval, recommendation, the rendering of advice, and otherwise in a proceeding in which she
knew COBRA and its affiliates Cobra Energy LLC and Cobra Logistics Holding LLC had a
financial interest and that at that time she was negotiating and had an arrangement concerning
prospective employment with COBRA and its affiliates, to wit, she received through her FEMA
email and completed a customer Past Performance Evaluation for Cobra Logistics that was part of
a vender bid process. All in violation of Title 18, United States Code, Section 208(a).

Defendant [3] JOVANDA R. PATTERSON has agreed to plead guilty to the following:

On or about May 8, 2018, within the District of Puerto Rico, and elsewhere within the
jurisdiction of this Court, defendant [3] JOVANDA R. PATTERSON, being a FEMA employee
assigned to FEMA restoration efforts in Puerto Rico for the major disaster declaration FEMA-
4339-DR, willfully engaged in conduct and participated personally and substantially as a
Government employee through recommendation and the rendering of advice in a proceeding in
which she knew COBRA and its affiliates Cobra Energy LLC and Cobra Logistics Holding LLC
had a financial interest and that at that time she was negotiating and had an arrangement concerning
prospective employment with COBRA and its affiliates, to wit, she received through her FEMA
email and willfully completed a customer Past Performance Evaluation for Cobra Logistics that
was part of a vender bid process. All in violation of Title 18, United States Code, Sections 208(a)

and 216(a)(2).

7B) sp?

Page 2 of 13
Case 3:19-cr-00541-FAB Document 92 Filed 03/10/20 Page 3 of 13

2 MAXIMUM PENALTIES

Count Thirteen (18 U.S.C. § 208(a)): Defendant understands that in relation to Count 13
of the Indictment, the Defendant may be sentenced to a term of imprisonment not to exceed five
(5) years, a fine not to exceed Two Hondeed Fifty Thousand Dollars ($250,000.00), and not more
than three (3) years of supervised release. 18 U.S.C. §§ 208(a); 216(a)(2), 3559(a)(4); 3571(b)(3);
3583(b)(2)(Class D Felony)

3. SENTENCING GUIDELINES APPLICABILITY

Defendant understands that the sentence will be left entirely to the sound discretion of the
Court in accordance with 18 U.S.C. §§ 3551-86, and the United States Sentencing Guidelines
(hereinafter “Guidelines”), which have been rendered advisory by the United States Supreme
Court decision in the consolidated cases United States v. Booker and United States v. Fanfan, 543
U.S. 220 (2005). Further, Defendant acknowledges that parole has been abolished and that the
imposition of the sentence may not be suspended.

4, SPECIAL MONETARY ASSESSMENT

Defendant agrees to pay a special monetary assessment of one hundred dollars ($100.00)
per count of conviction to be deposited in the Crime Victim Fund, pursuant to 18 U.S.C. § 3013(a).
Ss FINES AND RESTITUTION

Defendant is aware that the Court may, pursuant to U.S.S.G. § 5E1.2, order Defendant to
pay a fine. The defendant acknowledges that restitution shall be imposed for any pecuniary loss

suffered by an identifiable victim pursuant to 18 U.S.C. § 3663A(c)(1)(B).

6. RULE 11(c)(1)(B) WARNINGS
Defendant is aware that the sentence is within the sound discretion of the sentencing judge

and of the advisory nature of the Guidelines, including the Guidelines Policy Statements,

Page 3 of 13 TDB| Ry
Case 3:19-cr-00541-FAB Document 92 Filed 03/10/20 Page 4 of 13

Application, and Background Notes. Further, Defendant understands and acknowledges that the
Court is not a party to this Plea Agreement and thus, is not bound by this agreement or the
sentencing calculations and recommendations contained herein. Defendant specifically
acknowledges that the Court has jurisdiction and authority to impose any sentence within the
statutory maximum set for the offenses to which Defendant is pleading guilty. Defendant is aware
that the Court may accept or reject the Plea Agreement, or may defer its decision whether to accept
or reject the Plea Agreement until it has considered the pre-sentence investigation report. See Fed.
R. Crim. P. 11(c)(3)(A). Should the Court impose a sentence up to the maximum established by
statute, Defendant cannot, for that reason alone, withdraw the guilty plea, and will remain bound
to fulfill all of the obligations under this Plea Agreement. See Fed. R. Crim. P. 11(c)(3)(B).

7. UNITED STATES RESERVATION OF RIGHTS

The United States reserves the right to carry out its responsibilities under the United States
Sentencing Guidelines. Specifically, the United States reserves the right: (a) to bring its version
of the facts of this case including its file and any investigative files to the attention of the probation
office in connection with that office's preparation of a presentence report; (b) to dispute sentencing
factors or facts material to sentencing; (c) to seek resolution of such factors or facts in conference
with opposing counsel and the probation office.

8. APPLICABILITY OF UNITED STATES SENTENCING GUIDELINES

Defendant is aware that pursuant to the decisions issued by the Supreme Court of the

United States in the cases of United States v. Booker and United States v. Fanfan, 543 U.S. 220

(2005), the Guidelines are no longer mandatory and must be considered effectively advisory.

Therefore, after due consideration of the relevant factors enumerated in 18 U.S.C. § 3553(a), the

TB) Re

Page 4 of 13
Case 3:19-cr-00541-FAB Document 92 Filed 03/10/20 Page 5 of 13

United States and Defendant submit the following advisory Guideline calculations in the chart

 

 

 

 

below.
Count 13
Base Offense Level: 6
US.8.G.'§ 2C1.3(a)
Acceptance of Responsibility: -2
U.S.S.G. § 3E1.1
Total Offense Level 4

 

 

 

 

 

TOL 4: CHCI (0-6); CHC (0-6)

8. NO STIPULATION AS TO CRIMINAL HISTORY CATEGORY

The parties do not stipulate as to any Criminal History Category (CHC) for Defendant.

10. SENTENCE RECOMMENDATION

After due consideration of the relevant factors enumerated in 18 U.S.C. § 3553(a), the
parties agree that the parties shall jointly recommend a sentence of probation as authorized by law.
Defendant agrees that this sentence recommendation is reasonable pursuant to 18 U.S.C.
§ 3553(a). The parties further agree that any recommendation by either party below or above the

stipulated sentence recommendation constitutes a material breach of the Plea Agreement.
11. WAIVER OF APPEAL

Defendant knowingly and voluntarily agrees that, if the sentence imposed by the Court is
six (6) months of imprisonment or less, the defendant waives the right to appeal any aspect of this
case’s judgment and sentence, including but not limited to the term of imprisonment or probation,
restitution, fines, forfeiture, and the term and conditions of supervised release.
12, FURTHER ADJUSTMENTS, DEPARTURES OR VARIANCE

The United States and Defendant agree that no further adjustments or departures to

Defendant’s total adjusted base offense level and no variant sentence under 18 USC § 3553 shall

Page 5 of 13 | ) B| \Ki2

 
Case 3:19-cr-00541-FAB Document 92 Filed 03/10/20 Page 6 of 13

be sought by the parties for a term of imprisonment below or above the stipulated sentence
recommendation contained above. The parties agree that any request by Defendant for such an
adjustment or departure will be considered a material breach of this Plea Agreement, and the

United States will be free to ask for any sentence, either guideline or statutory.
13. DISMISSAL OF REMAINING COUNTS
The United States shall move to dismiss the remaining counts of the Indictment against

JOVANDA R. PATTERSON following sentencing unless the defendant materially breaches the

terms of the Plea Agreement.
14. SATISFACTION WITH COUNSEL

Defendant represents to the Court to be satisfied with counsel, Timothy Belevetz, Esquire,

and indicates that counsel has rendered effective legal assistance.
15. RIGHTS SURRENDERED BY DEFENDANT THROUGH GUILTY PLEA

Defendant understands that by entering into this Plea Agreement, Defendant surrenders
certain rights as provided in this agreement. Defendant understands that the rights of criminal

defendants include the following:

a. If the defendant had persisted in a plea of not guilty to the charges, defendant would
have had the right to a speedy jury trial with the assistance of counsel. The trial may be conducted
by a judge sitting without a jury if the defendant, the United States and the judge agree.

b. If a jury trial is conducted, the jury would be composed of twelve lay persons
selected at random. The defendant and the defendant's attorney would assist in selecting the jurors
by removing prospective jurors for cause where actual bias or other disqualification is shown, or

by removing prospective jurors without cause by exercising peremptory challenges. The jury

pase 6 of TBlyae
Case 3:19-cr-00541-FAB Document 92 Filed 03/10/20 Page 7 of 13

would have to agree, unanimously, before it could return a verdict of either guilty or not guilty.
The jury would be instructed that the defendant is presumed innocent, that it could not convict the
defendant unless, after hearing all the evidence, it was persuaded of the defendant's guilt beyond

a reasonable doubt, and that it was to consider each charge separately.

c If a trial is held by the judge without a jury, the judge would find the facts and, after
hearing all the evidence and considering each count separately, determine whether or not the

evidence established the defendant's guilt beyond a reasonable doubt.

d. At a trial, the United States would be required to present its witnesses and other
evidence against the defendant. The defendant would be able to confront those witnesses and
defendant's attorney would be able to cross-examine them. In turn, the defendant could present
witnesses and other evidence on defendant's own behalf. If the witnesses for the defendant would
not appear voluntarily, defendant could require their attendance through the subpoena power of

the Court.

é. At a trial, the defendant could rely on the privilege against self-incrimination to
decline to testify, and no inference of guilt could be drawn from the defendant's refusal to testify.
If the defendant desired to do so, the defendant could testify on the defendant's own behalf.

16. POTENTIAL IMPACT ON IMMIGRATION STATUS

Defendant affirms that she is a United States citizen. Nonetheless, pursuant to Rule
11(b)(1)(O) of the Federal Rules of Criminal Procedure, Defendant hereby agrees and recognizes
that, if convicted, a defendant who is not a United States citizen may be removed from the

United States, denied citizenship, and denied admission to the United States in the future.

page of TB] yee
Case 3:19-cr-00541-FAB Document 92 Filed 03/10/20 Page 8 of 13

17. FELONY CONVICTION

Defendant hereby agrees and recognizes that the plea of guilty in this case will be
recognized as a felony conviction which will result in the loss of certain rights, including but not
limited to the right to vote in a federal election, to serve as a juror, to hold public office, and to
lawfully possess a firearm.

18. STATEMENT OF FACTS

The accompanying Statement of Facts signed by Defendant is hereby incorporated into this
Plea Agreement. Defendant adopts the Statement of Facts and agrees that the facts therein are
accurate in every respect and, had the matter proceeded to trial, that the United States would have
proven those facts beyond a reasonable doubt. Further, the Defendant agrees that said statement
of facts may be used by the sentencing judge in determining the application of any sentencing

guidelines in the instant case.
19. FORFEITURE
N/A.
20. LIMITATIONS OF PLEA AGREEMENT

Defendant is fully aware that the Court is not bound by this Plea Agreement, including but
not limited to: advisory sentencing guidelines calculations, stipulations, and/or sentence
recommendations. In addition, this Plea Agreement binds only the United States Attorney's Office
for the District of Puerto Rico and Defendant; it does not bind any other federal district, state or

local authorities.

— “COB ly RP
Case 3:19-cr-00541-FAB Document 92 Filed 03/10/20 Page 9 of 13

21. ENTIRETY OF PLEA AGREEMENT

This written agreement and the supplement constitute the complete Plea Agreement
between the United States, Defendant, and Defendant's counsel. The United States has made no
promises or representations except as set forth in writing in this Plea Agreement and the parties
deny the existence of any other terms and conditions not stated herein.
22. #AMENDMENTS TO PLEA AGREEMENT

No other promises, terms or conditions will be entered unless in writing and signed by all
parties.
23. VOLUNTARINESS OF GUILTY PLEA

Defendant acknowledges that no threats have been made against Defendant and that
Defendant is pleading guilty freely and voluntarily because Defendant is guilty.

[REMAINDER OF PAGE INTENTIONALLY BLANK]

Page 9 of 13 T) B Lire?
Case 3:19-cr-00541-FAB Document 92 Filed 03/10/20 Page 10 of 13

24. VIOLATION OF BAIL PROVISIONS AND/OR FAILURE TO APPEAR AT
SENTENCING

The Defendant agrees that any violation of the conditions of release set by the Court or
failure to appear at the Sentencing Hearing will be considered a material breach of this Plea
Agreement and the United States will be free to ask for any sentence, either guideline or
statutory, including an adjustment pursuant to Section 3C1.1 of the United States Sentencing

Guidelines for Obstruction or Impeding the Administration of Justice.

W. STEPHEN MULDROW
United States Attorney

Cue

fot: MYRIAM Y. FERNANDEZ-GONZALEZ
~ Assistant United States Attorney
Chief, Criminal Division

 

 

lk.

Z j \
“FIMOTHY HENWOOD JOVANDA R. PATTERSON
Assistant United States Attorney Defendant
Acting Deputy Chief, Financial Fraud &
Corruption Unit

Dated: 2°27-2020 Dated: a I20
H A. ERBE eal flue

Assistant United States Attorney Counsel for Defendant

Dated:-2/27/2820 pated: 3/0 [aoa

 

 

 

Page 10 of 13
Case 3:19-cr-00541-FAB Document 92 Filed 03/10/20 Page 11 of 13

ACKNOWLEDGMENT

I have consulted with my counsel and fully understand all of my rights with respect to the
Indictment pending against me. Further, I have consulted with my attorney and fully understand
my rights with respect to the provisions of the Sentencing Guidelines, Policy Statements,
Application, and Background Notes which may apply in my case. My counsel has reviewed the
Plea Agreement to me in my native language and I have no doubts as to the contents of the

agreement. I fully understand this agreement and I voluntarily agree to it.

Date JOVANDA R. PATTERSON
Defendant

 

I am the attorney for the defendant. I have fully explained to the defendant their rights
with respect to the pending Indictment. Further, I have reviewed the provisions of the Sentencing
Guidelines, Policy Statements, Application, and Background Notes, and I have fully explained to
the defendant the provisions of those guidelines which may apply in this case. I have carefully
reviewed every part this Plea Agreement with the defendant. To my knowledge, the Defendant is
entering into this agreement voluntarily, intelligently and with full knowledge of all consequences

of Defendant’s plea of guilty.

3li0 p 4.0 fa, ws

Date TIMOTHY BELEVETZ, ESO.
Counsel for the Defendant

    

Page 11 of 13
Case 3:19-cr-00541-FAB Document 92 Filed 03/10/20 Page 12 of 13

STIPULATION OF FACTS

In conjunction with the submission of the accompanying Plea Agreement in this case, the
United States of America and Defendant, JOVANDA R. PATTERSON, agree that the following
statement provides a true and accurate summary of the facts leading to Defendant’s acceptance of

criminal responsibility for the violation of 18 U.S.C. §§ 208(a), 216(a)(2).

On or about May 8, 2018, within the District of Puerto Rico, and elsewhere within the
jurisdiction of this Court, defendant [3] JOVANDA R. PATTERSON, being a FEMA employee
assigned to FEMA restoration efforts in Puerto Rico for the major disaster declaration FEMA-
4339-DR, willfully engaged in conduct and participated personally and substantially as a
Government employee through recommendation and the rendering of advice in a proceeding in
which she knew COBRA and its affiliates Cobra Energy LLC and Cobra Logistics Holding LLC
had a financial interest and that at that time she was negotiating and had an arrangement concerning
prospective employment with COBRA and its affiliates, to wit, she received through her FEMA
email and willfully completed a customer Past Performance Evaluation for Cobra Logistics that
was part of a vender bid process. All in violation of Title 18, United States Code, Sections 208(a)
and 216(a)(2).

This Statement of Facts is only a summary and does not include all relevant facts known
by Defendant JOVANDA R. PATTERSON pertaining to her or any other individual’s

involvement in the activity described above.

If this matter had proceeded to trial, the United States would have proven beyond a
reasonable doubt that Defendant JOVANDA R. PATTERSON is guilty as charged in Count 13

of the Indictment. This would have been proven through documentary and testimonial evidence,

Page 12 of 13 7DB/
Case 3:19-cr-00541-FAB Document 92 Filed 03/10/20 Page 13 of 13

including, but not limited to electronic records, e-mail communications, and witness testimony as

well as other documentation and testimonial evidence.
Discovery was timely provided for review.

JOVANDA R. PATTERSON
Defendant

Dated: 0 \ao
Hee GoluFS

 

 

 

SETH A. ERBE TIMOTHY BELEVETZ, ESO.
Assistant United States Attorney Counsel for Defendant
Dated: 2/2 7/2o5% Dated: 3// ol: AlAo

Page 13 of 13
